                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JENNIFER WEST, as the personal
representative of the Estate of Ronald
West, Jr., deceased;                                     8:17CV36

                 Plaintiff,
                                                          ORDER
     vs.

UNION    PACIFIC              RAILROAD
COMPANY,

                 Defendant.


     After conferring with counsel,

     IT IS ORDERED that the progression order is amended as follows:


     1)    The deadlines for filing motions for summary judgment are:

           As to the statute of limitations: October 25, 2019.
           As to all other issues:           January 15, 2020.

     2)    The deadline for filing motions to exclude testimony on Daubert and
           related grounds is January 15, 2020.

     3)    The settlement conference previously scheduled to be held on
           November 8, 2019 is cancelled.


     October 9, 2019                       BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
